It might be inferred that bribery would not have been attempted by the plaintiff to support a good cause of action. On this ground the evidence was properly admitted. Egan v. Bowker, 5 Allen 449; Hastings v. Stetson,130 Mass. 76.
The claim was made that the defendant had received a conveyance of certain lands belonging to the person for whom he signed the note in suit as surety, and that for this reason the plaintiff was entitled to recover. To rebut this claim, it was competent for the defendant to show that he took nothing by this conveyance. The evidence objected to tended to show that the defendant's grantor had previously conveyed the lands in question to another, and that therefore the defendant derived no benefit from the conveyance to himself. On this ground the evidence was competent, and was properly received.
Judgment on the verdict.
BLODGETT, J., did not sit: the others concurred.